        Case: 3:21-cv-50263 Document #: 1 Filed: 07/02/21 Page 1 of 7 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

LOBERG EXCAVATING, INC.,                             )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )       Case No.: 3:21-cv-50263
                                                     )
THE CINCINNATI INSURANCE COMPANY                     )
                                                     )
        Defendant.                                   )

      LOBERG EXCAVATING, INC.’S COMPLAINT AGAINST THE CINCINNATI
           INSURANCE COMPANY FOR DECLARATORY JUDGMENT

        Plaintiff Loberg Excavating, Inc. (“Loberg”), by and through its attorneys, Swanson,

Martin & Bell, LLP, for its Complaint against The Cincinnati Insurance Company (“Cincinnati

Insurance”), and states the following:

                                             THE PARTIES

        1.      Loberg Excavating, Inc. is an Illinois corporation who maintains its principal

place of business in Pearl City, Illinois.

        2.      Cincinnati Insurance is an Ohio corporation who maintains its principal place of

business in Fairfield, Ohio.

                                         JURISDICTION AND VENUE

        3.      Jurisdiction in this matter is based upon 28 U.S.C. 1332 as the plaintiff and

defendant are citizens of different states, and the amount at issue exceeds the jurisdictional

requirements.

        4.      Venue properly lies in this district pursuant to 28 U.S.C. 1391(b) as a substantial

part of the events or omissions giving rise to the plaintiff’s claims occurred in this judicial

district.
       Case: 3:21-cv-50263 Document #: 1 Filed: 07/02/21 Page 2 of 7 PageID #:2




                                              FACTS

        A.      Loberg’s Contract with Yunker Plastics, Inc.

        5.      On or about November 21, 2017, Loberg and Yunker Plastics, Inc. (“Yunker”)

entered into a Subcontract Work Order (the “Subcontract”), a true and accurate copy of which is

attached hereto as Exhibit 1

        6.      Pursuant to the Subcontract, Yunker agreed to supply certain goods and perform

certain services, including supplying and installing the liner and ventilation system for a waste

lagoon expansion located at 10010 N. Rock City Road, Rock City, Illinois (the “Project”).

        7.      In the Instructions page of the Subcontract, Yunker was expressly instructed to

“Please submit a certificate of insurance if we do not have a current certificate on file.

Certificate must list Loberg Excavating, Inc. as additional insured (or check ‘addl insured’ box)

for both commercial general liability and automotive liability per our insurance company.”

(Exhibit 1, p. 1).

        8.      The Subcontract contains a separate General Conditions page, wherein Yunker

agreed to certain conditions, including, but not limited to the following:

                a. Guarantee installation of the liner against defects of materials and

                     workmanship for a period of one year;

                b. Repair and/or replace any defective work;

                c. Save and hold Loberg harmless from and against all claims for damages to

                     persons or property caused by Yunker’s operations.

(Exhibit 1, p. 3).

        9. The Subcontract also had the following indemnification clause:

           To the fullest extent permitted by law, [Yunker] shall indemnify and hold
        harmless the Owner, the Architect, and [Loberg] and all their agents and


                                                 2
       Case: 3:21-cv-50263 Document #: 1 Filed: 07/02/21 Page 3 of 7 PageID #:3




        employees from and against all claims, damages, losses, and expenses, including,
        but not limited to attorney’s fees arising out of, or resulting from, the performance
        of [Yunker’s] Work under this Subcontract, providing that any such claim,
        damage, loss, or expense is attributable to bodily injury, sickness, disease, or
        death, or to injury to or destruction of tangible property (other than the Work
        itself) including the loss of use resulting therefrom, to the extent caused in whole
        or in part by any negligent act or omission of [Yunker] or anyone directly or
        indirectly employed by him or anyone for whose acts he may be liable, regardless
        of whether it is caused in party by a party indemnified hereunder. Such obligation
        shall not be construed to negate, or abridge, or otherwise reduce any other right or
        obligation of indemnity which would otherwise exist as to any party or person
        described.

                Herein in any and all claims against the Owner, the Architect, or [Loberg]
        or any of their agents or employees by any employee of [Yunker], anyone directly
        or indirectly employed by him or anyone for whose acts he may be liable, the
        indemnification obligation shall not be limited in any way by any limitation on
        the amount or type of damages, compensation, or benefits payable by or for the
        Subcontractor under worker’s or workmen’s compensation acts, disability benefit
        acts, or other employee benefits acts.

                The obligations of the [Yunker] shall not extend to the liability of the
        Architect, his agents or employees arising out of (1) the preparation or approval of
        maps, drawings, opinions, (2) the giving or the failure to give directions or
        instructions by the Architect, his agents or employees.

(Exhibit 1, p. 4).

        B.      Cincinnati Insurance’s Policy Issued to Yunker

        10.     Cincinnati Insurance issued its commercial general liability policy of insurance

numbered ENP 041 46 82 to Yunker as a named insured for the effective policy period of

November 20, 2016 to November 20, 2019 (“the Cincinnati Policy”). (See Cincinnati Policy

issued to Yunker, attached hereto as Exhibit 2).

        11.     The Cincinnati Insurance Policy contains the following coverage for property

damage liability:

        SECTION I – COVERAGES

        COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY



                                                   3
       Case: 3:21-cv-50263 Document #: 1 Filed: 07/02/21 Page 4 of 7 PageID #:4




        1.      Insuring Agreement

                a.     We will pay those sums that the insured becomes legally obligated to pay
                       as damages because of “bodily injury” or “property damage” to which this
                       insurance applies. We will have the right and duty to defend the insured
                       against any “suit” seeking those damages…

(Exhibit 2, p. 18).

        12.     The Cincinnati Insurance Policy contains the following additional insured

endorsement:

                COMMERCIAL GENERAL LIABILITY EXTENDED LIABILITY
                                ENDORSEMENT

        This endorsement modifies insurance provided under the following:…

        7. Automatic Additional Insured – Specific Relationship

        a.      The following is hereby added to SECTION II – WHO IS AN INSURED:

                (1) Any person or organization described in Paragraph 7.a.(2) below (hereinafter
                referred to as additional insured) whom you are required to add as an additional
                insured under this Coverage Part by reason of:

                       (a) A written contract or agreement…

                is an insured, provided:

                       (a) The written or oral contract or agreement is:

                               1) Currently in effect or becomes effective during the policy
                               period; and

                               2) Executed prior to an “occurrence” or offense to which this
                               insurance would apply; and

                       (b) They are not specifically named as an additional insured under any
                       other provision of, or endorsement added to, this Coverage Part.

                (2) Only the following persons or organizations are additional insured under this
                endorsement, and insurance coverage provided to such additional insureds is
                limited as provided herein:…




                                                 4
       Case: 3:21-cv-50263 Document #: 1 Filed: 07/02/21 Page 5 of 7 PageID #:5




                       (c) Any person or organization (referred to below as vendor) with whom
                       you have agreed per Paragraph 7.a.(1) above to provide insurance, but
                       only with respect to “bodily injury” or “property damage” arising out of
                       “your products” which are distributed or sold in the regular course of the
                       vendor’s business, subject to the following additional exclusions…


(Exhibit 2, p. 53).

        C.      The Underlying Complaint

        13.     On November 27, 2019, Devansoy, Inc. (the “Underlying Plaintiff”) filed a

complaint against Loberg in the Circuit Court of the 15 th Judicial Circuit, County of Stephenson,

State of Illinois, Cause No. 2019 L 40 (the “Underlying Litigation”). (A true and accurate copy

of the complaint is attached hereto as Exhibit 3).

        14.     This complaint was subsequently amended and the current operative pleading in

the Underlying Litigation is the First Amended Verified Complaint. (A true and accurate copy of

the First Amended Verified Complaint is attached hereto as Exhibit 4).

        15.     As part of the Underlying Litigation, Underlying Plaintiff alleges that Loberg was

negligent and breached its duty of care by “Installing a liner that was defective or o therwise

unsuitable.” (Exhibit 4, Count VI, ¶¶ 39-42).

        16.     As result of this alleged negligence, Underlying Plaintiff alleges that it suffered

damages to its lagoon and other property. (Exhibit 4, Count VI, ¶ 42).

        D.      Cincinnati Insurance’s Obligations Owed to Loberg as an Additional Insured

        17.     Pursuant to its Subcontract, Yunker was expressly instructed to provide additional

insurance for Loberg under its commercial general policy, i.e. the Cincinnati Policy.

        18.     The Subcontract was in effect during the policy period of the Cincinnati Policy.

        19.     The Subcontract was executed prior to the occurrence alleged in the Underlying

Litigation.


                                                 5
      Case: 3:21-cv-50263 Document #: 1 Filed: 07/02/21 Page 6 of 7 PageID #:6




       20.     Loberg was a vendor for Yunker, as defined under the Cincinnati Policy, as

Loberg sold Yunker’s liner to Underlying Plaintiffs in the regular course of Loberg’s business.

       21.     Therefore, Loberg meets all of the requirements to be an additional insured under

the Cincinnati Policy’s Commercial General Liability Extended Liability Endorsement.

       22.     Loberg tendered its defense regarding the claims in the Underlying Litigation to

Cincinnati Insurance on March 4, 2019, December 4, 2019 and December 7, 2020. (See Tender

Letters attached hereto as Exhibit 5). Loberg again tenders its defense to Cincinnati Insurance

through this Complaint.

       23.     Cincinnati Insurance has issued denial letters on January 18, 2020, and January 8,

2021 to Loberg’s tenders. (See Denial Letters attached hereto as Exhibit 6).

       24.     Loberg has hired counsel to defend itself against the allegations made and the

damages sought in the Underlying Litigation. Loberg and its insurer has paid for attorney’s fees

and expenses incurred in defending Loberg in its Underlying Litigation.

              COUNT I – DECLARATORY JUDGMENT CLAIM AGAINST
                       CINCINNATI INSURANCE COMPANY

       25.     Loberg incorporates and realleges paragraphs 1-24, as if fully set forth herein.

       26.     Cincinnati Insurance owes Loberg a defense for the Underlying Litigation

because Loberg qualifies as an additional insured on the policy for the allegations within the

operative complaint in the Underlying Litigation and because the terms of the additional insured

endorsement do not preclude the possibility of coverage for Loberg.

       27.     As a result of Cincinnati Insurance’s failure to defend Loberg in the Underlying

Litigation, Loberg and its insurer have incurred attorneys’ fees and costs in defending itself in

the Underlying Litigation and attorneys’ fees and costs in pursuing Cincinnati Insurance to

comply with its obligations to Loberg under the Cincinnati Policy.


                                                6
      Case: 3:21-cv-50263 Document #: 1 Filed: 07/02/21 Page 7 of 7 PageID #:7




       28.    By reason of the foregoing, an actual and justiciable controversy exists between

the parties which may be determined by a judgment or order of this Court.

       Wherefore, Loberg Excavating, Inc. respectfully requests that this court enter judgment in

its favor, finding that Cincinnati Insurance Company owes Loberg a defense for the Underlying

Litigation, award attorney’s fees and costs incurred in connection to the Underlying Litigation,

award attorney’s fees and costs incurred in connection with Loberg being forced to pursue

coverage from Cincinnati Insurance, and award any other relief it deems appropriate.



                                            Respectfully submitted,

                                            /s/ T. Allon Renfro                _
                                            One of the Attorneys for Plaintiff
                                            Loberg Excavating, Inc.

David E. Kawala
T. Allon Renfro
SWANSON, MARTIN & BELL, LLP
330 N. Wabash, Suite 3300
Chicago, Illinois 60611
Telephone: 312/321-9100
Fax: 312/321-0990
dkawala@smbtrials.com
trenfro@smbtrials.com




                                               7
